internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo br 4-plr-119077-99 date date company a company b countries stock exchange c stock exchange d date e this is in response to your letter dated date submitted on behalf of company a requesting a ruling under sec_162 of the internal_revenue_code specifically the ruling requested is that the deduction limitation of sec_162 of the code does not apply to company a and its united_states subsidiaries company a is an indirect subsidiary of company b a corporation under the laws of countries company a is the united_states parent of numerous united_states businesses and is the highest employer is company b’s united_states corporate chain each of company b’s united_states subsidiaries is a member of company b’s affiliated_group as defined in sec_1504 of the code without regard to sec_1504 under this structure company a and its united_states subsidiaries pay united_states taxes and deduct compensation paid to various individuals who are among the highest paid employees company b’s common_stock is traded on stock exchange c and american depository shares adss representing an interest in a certain number of company b common_stock traded on stock exchange c are traded on stock exchange d company b filed a form 20-f annual report pursuant to section or d of the securities exchange act of the exchange act on date e company b is a foreign private issuer under c f_r section 3b-4 c because it is incorporated under the laws of countries and does not fit the following description plr-119077-99 more than percent of its outstanding voting_securities are held of record either directly or through voting_trust_certificates or adss by united_states residents and any two of the following apply i the majority of the executive officers or directors are united_states citizens or residents ii more than percent of its assets are located in the united_states or iii its business is administered principally in the united_states because there is no summary compensation table requirement for foreign private issuers that sets out the compensation paid to each employee the form 20-f filed by company b does not contain a summary compensation table described in item b of regulation s-k under the exchange act sec_162 of the code allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines publicly_held_corporation as any corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act sec_162 of the code defines covered_employee as any employee of the corporation if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer under sec_1_162-27 of the income_tax regulations whether an individual is the chief_executive_officer or an officer is determined pursuant to the executive compensation disclosure rules under the exchange act in the notice of proposed rulemaking containing the proposed_regulations under sec_162 of the code the preamble contains the following language concerning the plr-119077-99 identification of covered_employee the regulations clarify which employees are covered employees for purposes of sec_162 the legislative_history to sec_162 provides that covered employees are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual generally is a covered_employee if the individual’s compensation is reported on the summary compensation table under the sec’s executive compensation disclosure rules as set forth in item of regulations s-k c f_r under the exchange act however the regulations specifically provide that in order to be a covered_employee for sec_162 purposes an individual must be employed as an executive officer on the last day of the taxable_year thus only those employees who appear on the summary compensation table and who are also employed on the last day of the taxable_year are covered employees therefore based on the facts outlined above and assuming no summary compensation table is required to be filed by company a or company b with the securities exchange commission no employees of company b’s affiliated_group are covered employees under sec_162 of the code because their compensation is not required to be reported to shareholders under the exchange act therefore company a and its united_states subsidiaries are not subject_to the disallowance rule_of sec_162 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the above- described transaction under any other provisions of the code robert misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for purposes
